Brown, J.
The first-named libel was filed by the owner to recover possession of the tug Edgar Baxter, possession of which was refused on the ground that she was held under a shipwright’s lien for the expense, of certain repairs made under contract, and for an additional sum for extra work.
The second libel was brought to enforce payment of the amount alleged to be due for the contract work and the extra work; the libelant *220having taken an assignment of the repair claim and lien, and the shipwright still retaining possession as agent for Mr. Every, the assignee.
The evidence shows a bona fide assignment of the shipwright’s claim and lien, to obtain moneys to pay bills that the shipwright had incurred in making the repairs. The repair bill being a maritime contract,-it is considered, in this court, competent for a shipwright to transfer his common-law lien along with his claim, and to enforce such a lien at the suit of the assignee in admiralty for the sale of the vessel, or of the owner’s interest in it, in order to satisfy the common-law lien. The B. F. Woolsey; 7 Fed. Rep. 108, 116; The Two Marys, 10 Fed. Rep. 919, 925; Nash v. Mosher, 19 Wend. 431; 3 Pars. Cont. (6th Ed.) 244; 2 Kent, Comm. 639. Both libels were, therefore, properly filed.
The libelant Park is entitled to possession of the vessel on payment of $1,578, without interest; and Every is entitled to a decree in his suit for the same sum; and the costs of the two suits must be divided between the parties.